        Case:12-13815-TBM Doc#:660 Filed:01/13/19                              Entered:01/13/19 22:31:24 Page1 of 3
                                               United States Bankruptcy Court
                                                   District of Colorado
In re:                                                                                                     Case No. 12-13815-TBM
United Western Bancorp, Inc.                                                                               Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1082-1                  User: oneillv                      Page 1 of 2                          Date Rcvd: Jan 11, 2019
                                      Form ID: pdf904                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 13, 2019.
db             +United Western Bancorp, Inc.,   12301 Grant Street,   Suite 110,   Thornton, CO 80241-3130
acc            +David Dennis,   8400 E. Crescent Pkwy, Suite 600,   Greenwood Village, CO 80111-2842

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 11, 2019 at the address(es) listed below:
              Alan K. Motes    on behalf of U.S. Trustee    US Trustee, 11 Alan.Motes@usdoj.gov
              Angela D. Dodd    on behalf of Interested Party Angela Dodd U.S. Securities & Exchange Commission
               dodda@sec.gov, vasiosg@sec.gov;hugheslj@sec.gov
              Brendon C. Reese    on behalf of Creditor    State Of Colorado Department Of Revenue
               brendon.reese@state.co.us
              Caroline C. Fuller    on behalf of Spec. Counsel    Fairfield and Woods, P.C. cfuller@fwlaw.com,
               ajimenez@fwlaw.com;khurley@fwlaw.com
              Caroline C. Fuller    on behalf of Trustee Simon E. Rodriguez cfuller@fwlaw.com,
               ajimenez@fwlaw.com;khurley@fwlaw.com
              David Warner     on behalf of Debtor    United Western Bancorp, Inc. dwarner@wwc-legal.com,
               agarcia@wwc-legal.com;2238730420@filings.docketbird.com
              Ethan Birnberg     on behalf of Creditor    First Citizens Bank and Trust Company
               birnberge@ballardspahr.com, blessingb@ballardspahr.com;parkerlk@ballardspahr.com
              Harvey Sender     on behalf of Debtor    United Western Bancorp, Inc.
               harveysender1@sendertrustee.com, spierce@sendertrustee.com
              Jeffrey M. Lippa    on behalf of Defendant    Greenberg Traurig, LLP lippaj@gtlaw.com,
               eatonj@gtlaw.com
              Jeffrey M. Lippa    on behalf of Interested Party    Directors and Officers lippaj@gtlaw.com,
               eatonj@gtlaw.com
              Joel Laufer    on behalf of Attorney     Joel Laufer P.C. jlaufer@rwolaw.com
              Joel Laufer    on behalf of Creditor     Stage Coach Investments, LLC jlaufer@rwolaw.com
              John F. Young    on behalf of Defendant    Federal Deposit Insurance Corporation, in its capacity
               as Receiver for United Western Bank jyoung@markuswilliams.com,
               docket@markuswilliams.com;sschaefer@markuswilliams.com
              John F. Young    on behalf of Creditor    Federal Deposit Insurace Corporation, as Receiver for
               United Western Bank jyoung@markuswilliams.com,
               docket@markuswilliams.com;sschaefer@markuswilliams.com
              Joshua M. Hantman    on behalf of Defendant William D. Snider jhantman@bhfs.com,
               vobrien@bhfs.com;sgrisham@bhfs.com
              Kimberley Haines Tyson    on behalf of Accountant David Dennis ktyson@irelandstapleton.com,
               RMcReynolds@irelandstapleton.com
              Kimberley Haines Tyson    on behalf of Plaintiff Simon E. Rodriguez ktyson@irelandstapleton.com,
               RMcReynolds@irelandstapleton.com
              Maria J. Flora    on behalf of Creditor    BuckleySandler, LLP mjflora@msn.com,
               shellyscales@msn.com
              Mark A. Larson    on behalf of Creditor Jeffrey A. Weinman mark@larsonlawyer.com
              Mark D. Bloom    on behalf of Defendant    Greenberg Traurig, LLP bloomm@gtlaw.com,
               miaecfbky@gtlaw.com
              Mark E. Haynes    on behalf of Plaintiff Simon E. Rodriguez mhaynes@irelandstapleton.com,
               BSussman@irelandstapleton.com
      Case:12-13815-TBM Doc#:660 Filed:01/13/19                Entered:01/13/19 22:31:24 Page2 of 3



District/off: 1082-1          User: oneillv               Page 2 of 2                  Date Rcvd: Jan 11, 2019
                              Form ID: pdf904             Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Mark E. Haynes   on behalf of Accountant David Dennis mhaynes@irelandstapleton.com,
               BSussman@irelandstapleton.com
              Mark E. Haynes   on behalf of Trustee Simon E. Rodriguez mhaynes@irelandstapleton.com,
               BSussman@irelandstapleton.com
              Matthew D. Skeen    on behalf of Creditor M. Stephen Peters mdskeen@skeen-skeen.com
              Paul G. Urtz   on behalf of Creditor    Clover Partners, L.P. paulurtz@stutzmillerurtz.com
              Paul G. Urtz   on behalf of Creditor    MHC Mutual Conversion Fund, L.P.
               paulurtz@stutzmillerurtz.com
              Robert A. McDermott    on behalf of Creditor   City & County of Denver
               bankruptcy.robert@denvergov.org
              Simon E. Rodriguez    Lawyercolo@aol.com, CO26@ecfcbis.com
              Theodore Brin    on behalf of Creditor    700 17th Street Operating LLC theo@brinlaw.com,
               julia@brinlaw.com
              US Trustee, 11   USTPRegion19.DV.ECF@usdoj.gov
                                                                                             TOTAL: 30
Case:12-13815-TBM Doc#:660 Filed:01/13/19                Entered:01/13/19 22:31:24 Page3 of 3



                             81,7('67$7(6%$1.5837&<&2857
                                  ',675,&72)&2/25$'2

   ,QUH

   81,7(':(67(51%$1&253,1&                        &DVH1R7%0
   (,1                                      &KDSWHU

                                 'HEWRU


                  25'(5*5$17,1*),)7+ ,17(5,0$33/,&$7,21)25
                     &203(16$7,212)'(11,6 &203$1<3&
                    $6$&&2817$17)257+(&+$37(575867((


         7KLVPDWWHUFRPHVEHIRUHWKH&RXUWIRUFRQVLGHUDWLRQRIWKH)LIWK ,QWHULP$SSOLFDWLRQIRU
   &RPSHQVDWLRQRI'HQQLV &RPSDQ\3& ³$FFRXQWDQW´ DV$FFRXQWDQWIRUWKH&KDSWHU7UXVWHH
   7KH&RXUWKDYLQJUHYLHZHGWKHPRWLRQLWLVKHUHE\

          25'(5('WKDWWKH)LIWK ,QWHULP$SSOLFDWLRQIRU&RPSHQVDWLRQRI'HQQLV &RPSDQ\
   3&DV$FFRXQWDQWIRUWKH&KDSWHU7UXVWHHLV*5$17('

          )857+(525'(5('WKDW$FFRXQWDQWVKDOOEHDOORZHGIHHVLQWKHDPRXQWRI
   DQGUHLPEXUVHPHQWRIH[SHQVHVLQWKHDPRXQWRIIRUZRUNSHUIRUPHGIURP1RYHPEHU
    WKURXJK1RYHPEHU

          )857+(525'(5('WKDWWKH7UXVWHHLVDXWKRUL]HGWRSD\$FFRXQWDQWRIWKH
   DOORZHGIHHVDQGRIWKHDOORZHGH[SHQVHV

          )857+(5 25'(5(' WKDW WKLV VKDOO EH DQ LQWHULP DZDUG VXEMHFW WR &RXUW UHYLHZ DQG
   DSSURYDODWWKHWLPHRIWKHVXEPLVVLRQRIDILQDOUHSRUWE\WKH7UXVWHH


   '$7(' -DQXDU\                            %<7+(&2857




                                                        81,7('67$7(6%$
                                                        81,7('67$7(6%$1.5837&<-8'*(
                                                                        $1..5837&<-8'*
                                                        7KRPDV%0F1DPDUD
                                                        7K     % 0 1




   
